Title: Enclosure: Thomas Jefferson’s Account with Martin Dawson, [ca. 14 January 1818]
From: Dawson, Martin
To: Jefferson, Thomas


                        
                            ca. 14 Jan. 1818
                        
                        Thomas Jefferson Esqr1817 In account with martin Dawson    Augt1To Watson & Dawson for your a/. due them this date viz   1816    Nov255 Pounds spike nails ⅌ mr Goodman15 c  751817    Jany141 Brass Cock ⅌ note   63〃201 sett waggon boxes ⅌ note 44lbs6 d 367〃283 Ps Knapt Cotton no 4. 60 Yards4/745.87 〃〃10 Yards 〃 〃 〃 34/47.21 〃〃1 Pair Suspenders 1.50 〃〃8 Yards 54 Drab Cloth13/618.— 〃〃2 Ounces Cold thread9 d.257283〃291 sett waggon boxes 44 pounds6 d 367Feby155 Yards Blue Cloth. ⅌ note12/.10.— 〃〃2 Dozen Plated Buttons4/.1.34 〃〃1 Ounce Coloured thread .121146〃176 Dozen Shirt Buttons1/3 125Aprl171 pair shoes Brushes ⅌ Phil   42〃194 〃 Cotton Cards no 106/9 450〃292 Pound 20 dy wrot nails ⅌ R Goodman   36     〃99896July261 hair Broom. ⅌ mr Carden   80Sept31 Pair wool Cards ⅌ note E Bacon .83 〃〃20 Pound spinning Cotton38 c7.60843     $10919
                    